                                                                    Case 2:19-cv-01679-RFB-VCF Document 28 Filed 09/23/20 Page 1 of 2


                                                                1   Marquis Aurbach Coffing
                                                                    Chad F. Clement, Esq.
                                                                2   Nevada Bar No. 12192
                                                                    Jared M. Moser, Esq.
                                                                3   Nevada Bar No. 13003
                                                                    10001 Park Run Drive
                                                                4   Las Vegas, Nevada 89145
                                                                    Telephone: (702) 382-0711
                                                                5   Facsimile: (702) 382-5816
                                                                    cclement@maclaw.com
                                                                6   jmoser@maclaw.com
                                                                    Attorneys for Richland Holdings, Inc.
                                                                7   dba AcctCorp of Southern Nevada and
                                                                    Donna Armenta Law
                                                                8

                                                                9                              UNITED STATES DISTRICT COURT

                                                               10                                      DISTRICT OF NEVADA

                                                               11   BETTY WILLIAMSON,                                   Case Number: 2:19-CV-01679-RFB-VCF
MARQUIS AURBACH COFFING




                                                               12                                 Plaintiff,                 STIPULATION AND ORDER TO
                                                                                                                              CONDUCT DEPOSITIONS BY
                                                               13          vs.                                                     REMOTE MEANS
                          (702) 382-0711 FAX: (702) 382-5816
                                Las Vegas, Nevada 89145




                                                               14   RICHLAND HOLDINGS, INC. dba
                                  10001 Park Run Drive




                                                                    ACCTCORP OF SOUTHERN NEVADA,
                                                               15   and LAW OFFICES OF DONNA
                                                                    ARMENTA,
                                                               16
                                                                                                  Defendants.
                                                               17

                                                               18          Pursuant to Federal Rule of Civil Procedure (“FRCP”) 30(b)(4), Plaintiff Betty

                                                               19   Williamson, by and through her attorneys of record, Kazerouni Law Group, and Defendants

                                                               20   Richland Holdings, Inc. d/b/a AcctCorp of Southern Nevada (“AcctCorp”), and Donna Armenta

                                                               21   Law, erroneously named as “the Law Offices of Donna Armenta” (“DAL”), (collectively,

                                                               22   “Defendants”), by and through their attorneys of record, the law firm of Marquis Aurbach

                                                               23   Coffing, hereby agree and stipulate as follows:

                                                               24           WHEREAS, the COVID-19 pandemic continues to disrupt business and litigation

                                                               25   around the United States, limiting travel and increasing risk of exposure in the absence of

                                                               26   exercising appropriate social distancing protocol;

                                                               27          WHEREAS, both parties intend to take depositions during discovery in this matter; and

                                                               28   ///
                                                                                                               Page 1 of 2
                                                                                                                                     MAC:14665-020 4151118_1 9/22/2020 5:03 PM
                                                                    Case 2:19-cv-01679-RFB-VCF Document 28 Filed 09/23/20 Page 2 of 2


                                                                1           WHEREAS, the parties and their respective counsel agree that for purposes of not only

                                                                2   cost efficiency but the health and safety of all persons involved, it is in everyone’s best interest

                                                                3   that the depositions in this action be conducted by remote means and request that the Court

                                                                4   permit and so order.

                                                                5           Dated this 22nd day of September, 2020.

                                                                6   MARQUIS AURBACH COFFING                           KAZEROUNI LAW GROUP

                                                                7
                                                                    By:      /s/ Jared M. Moser                       By:      /s/ Gustavo Ponce
                                                                8         Chad F. Clement, Esq.                             Gustavo Ponce, Esq.
                                                                          Nevada Bar No. 12192                              Nevada Bar No. 13903
                                                                9         Jared M. Moser, Esq.                              6069 South Fort Apache Road, Suite 100
                                                                          Nevada Bar No. 13003                              Las Vegas, Nevada 89148
                                                               10         10001 Park Run Drive                              Attorney for Plaintiffs
                                                                          Las Vegas, Nevada 89145
                                                               11         Attorneys for Defendants
MARQUIS AURBACH COFFING




                                                               12
                                                                                                                 ORDER
                                                               13
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                        23rd
                                                                            IT IS SO ORDERED this                 day of September, 2020.
                                Las Vegas, Nevada 89145




                                                               14
                                  10001 Park Run Drive




                                                               15

                                                               16
                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                            Page 2 of 2
                                                                                                                                      MAC:14665-020 4151118_1 9/22/2020 5:03 PM
